DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 412/14/2021.  Claims 1-18 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The objections to the abstract has been withdrawn in light of the amendments filed. 

Drawings

The drawings were received on 12/14/2021.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at least a defroster as recited in claim 1.  For example, a defroster is shown on the drawing and is disclosed but there is no information provided to guide one skilled in the art as to its structural nature.  It is not necessarily clear if the defroster is a passive 

The substitute specification filed 12/14/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the respective copies of the specifications do not indicate “substitute” and/or “marked-up” versions and the statement that ‘no new matter’ has been added to the specifications.
This is important with respect to the determination of the value “J” where a defrosting temperature is used.  The nature of the temperature at the defroster is critical to this determination.

Claim Objections

Claim 2 is objected to because of the following informalities:

Regarding Claim 2, in line 8 the claim recites “...determine whether the refrigerant is properly charged...”  Please amend the claim to recite - - determine whether the refrigerant is properly charged. - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
§ 112 2nd statement 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...wherein the controller is configured to obtain from to the various sensors of the AC system the following parameters,” renders the claim unclear because it is unclear what the terms “obtain from to the various sensors” means in the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Please amend for clarity.

Regarding Claims 1-12, the claim recite various functions implemented by a controller, however the disclosure fails to disclose the specific structure required to perform the recited functions.
For example, in claim 1, it is unclear how the controller can “indicate whether the thermal expansion valve is opened to much. There are no indicator lights or display disclosed.
For example, in claim 3, it is unclear how the controller can “display the coefficient X,” when there is not display disclosed.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Please amend for clarity.

Regarding Claims 5, 11 and 17, the recitation of “...wherein when the coefficient X is greater than (Q2), the controller is further configured to calculate (J = (condensing temperature (TC) - defrosting temperature TH) / outdoor heat exchanger heat transfer temperature difference (AT)), and to indicate too much refrigerant when J is greater than or equal to a value between 0.5 to 0.6 or to indicate the refrigerant is charged correctly if J is less than to that value,” renders the claim unclear because the limitation “...to indicate too much refrigerant when J is greater than or equal to a value between 0.5 to 0.6 or to indicate the refrigerant is charged correctly if J is less than to that value” is contrary to the disclosure.  The claims and the disclosure must find antecedent basis.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Please amend for clarity.

Regarding Claims 6, 12 and 18, the recitation of “...wherein the controller is further configured to indicate under 0.4<X<0.6, whether the TXV opening degree is too small when SH-250 F or DSH,60 F,” renders the claim unclear because it is unclear what “configured to indicate under 0.4<X<0.6” means in the claim.  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  


Regarding Claim 13, the recitation of “...obtaining from to various sensors of the AC system the following parameters: compressor suction pressure (LP), compressor discharge pressure (HP), evaporating temperature (TE) corresponding to the compressor suction pressure (LP), condensing temperature (TC) corresponding to compressor discharge pressure (HP); calculating compressor inlet gas superheat ((SH) = compressor inlet gas temperature (TS) - evaporating temperature TE(TE)), compressor outlet superheat ((DSH) = compressor outlet temperature TD(TD) - condensing temperature (TC)); indicating whether thermal expansion valve (TXV) is opened too much according to the compressor inlet superheat degree (SH) and the compressor outlet superheat degree (DSH); and after properly adjusting the (TXV) opening, determining if the AC system is properly charged according to value range of refrigerant coefficient,” renders the claim unclear because the claim recite various functions but do not include all of the structure necessary to perform the function.  The recitation of “obtaining from to various sensors” is not sufficient.
Additionally, it is unclear how the controller can “indicate” anything when there are no indicator lights or display disclosed.

Regarding Claims 15-18, it is unclear how the controller can perform the recited “indicating” functions in the claims when there are no indicator lights or display disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Please amend for clarity.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US2012/0000228), Nakajima et al. (US2015/0247660) and Jang (KR20100036786A) in view of Pham (US2014/0260390).

Regarding Claims 1, 7 and 13, as best understood, Kinoshita teaches a variable speed AC charging system and method [fig 1; see also 0147; 0148; where instructions are stored in controller 90 and executed by control part 11] comprises: 
a variable speed compressor [21; 0049], 
a reversing valve [22; 0047], 
a thermal expansion valve [24; 0047], 

a condenser [23; 0047], 
a liquid line temperature sensor [44; 0055], 
an outlet refrigerant temperature sensor [29d; 0049], a suction pressure sensor [at least one of 29a, 29g; 0049], 
a discharge pressure sensor [at least one of 29a, 29g; 0049], outdoor air temperature sensor [29b; 0054], 
defroster temperature sensor [14; 0060], 
evaporator [41; 0055] and controller [at least the assembly of control part 11; controller 90; 0056; 00059]; 
wherein the controller is configured to obtain from to the various sensors of the AC system the following parameters: compressor suction pressure, compressor discharge pressure, evaporating temperature corresponding to the compressor suction pressure, condensing temperature corresponding to compressor discharge pressure [0055; 0049; 0054; where one skilled in the art of refrigeration would understand that sensors as disclosed by prior art would necessarily under operation of the system provide the required parameters]; 
wherein the AC system runs for a predetermined time at a predetermined speed, where the speed is chosen based on AC tonnage [0085; 0086; fig 10; where a startup superheating protection control is implemented and the system runs at a predetermined time i.e. more than 20 seconds and at a predetermined high speed].
Kinoshita does not teach an inlet refrigerant temperature sensor; and 
wherein the controller is further configured to calculate compressor inlet gas superheat and compressor outlet superheat DSH and indicate whether the thermal expansion valve is opened too much according to the compressor inlet superheat degree or the compressor outlet superheat degree; and 

 However, Nakajima teaches a heat pump apparatus [fig 1] having an inlet refrigerant temperature sensor [22], and a suction pressure sensor [32]; and wherein a controller [101] is configured to calculate compressor inlet gas superheat and indicate whether an expansion valve [4] is opened too much according to the compressor inlet superheat degree [0024; 0025; fig 1; where adjustment of the valve opening is determined upon the calculated superheat]. Nakajima teaches that it is known in the field of endeavor of refrigeration to control the opening degree of an expansion valve based on inlet gas superheat in order to enhance the capacity of the system [0010]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kinoshita to  have an inlet refrigerant temperature sensor; and wherein the controller is further configured to calculate compressor inlet gas superheat  indicate whether the thermal expansion valve is opened too much according to the compressor inlet superheat degree in view of the teachings of Kusuhara in order to enhance the capacity of the system.
Also, Jang teaches an air conditioner [fig 1] having a discharge temperature sensor [42] and a discharge pressure sensor [44] and wherein a controller [50] is configured to calculate compressor outlet superheat and indicate whether an expansion valve is opened too much according to the compressor outlet superheat degree [0014; 0015; fig 1].  Jang teaches that it is known in the field of endeavor of refrigeration to control the opening degree of an expansion valve based on compressor outlet superheat in order to prevent liquid refrigerant from entering the compressor [0005]. Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary 
Lastly, Pham teaches a charge-verification system for use with a refrigeration system [0002] having wherein after properly adjusting the TXV opening [0073; fig 8; STEP 142; where is it implicit that the TXV of the system is adjusted at steady state operation], a controller [46] is further configured to determine if the AC system is properly charged according to value range of refrigerant coefficient [0069; 0073; fig 9; where a refrigerant coefficient of 3 is graphically shown at a normal refrigerant charge condition and where determining a numerical refrigerant coefficient involve only routine skill in the art]. Pham teaches that it is known in the field of endeavor that this arrangement notifies a user of adverse refrigerant levels and thereby protect the compressor from damage and/or failure [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kinoshita to  have wherein after properly adjusting the TXV opening, the controller is further configured to determine if the AC system is properly charged according to value range of refrigerant coefficient in view of the teachings of Pham in order to notify a user of adverse refrigerant levels and thereby protect the compressor from damage and/or failure.
For Clarity, in regard to Claim 7, the method as claimed is carried out during the normal operation of the apparatus of Kinoshita as modified above.

Regarding Claims 2, 8 and 14, Kinoshita, as modified, teaches the invention above and Pham teaches wherein the controller is further configured to calculate outdoor heat exchanger heat transfer temperature difference 
((AT)= condensing temperature (TC) - outdoor air temperature (TA)),
liquid line sub-cooling degree 
((SC)= condensation temperature (TC) - liquid line temperature (TL)), and 
the refrigerant coefficient 
(X = the liquid line sub-cooling degree (SC) / the outdoor heat exchanger heat transfer temperature difference (AT)), 
and based on the refrigerant coefficient X, determine whether the refrigerant is properly charged [0069; 0070].
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Kinoshita as modified above.

Regarding Claims 3, 9 and 15, as best understood, Kinoshita, as modified, teaches the invention above and Jang teaches wherein the controller is configured to indicate to reduce the TXV opening when the compressor inlet gas superheat degree SH<5°F or the compressor inlet superheat degree DSH<15 F [0016; 0017; where the limitations are claimed in the alternative].
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kinoshita as modified above.




Regarding Claims 4, 10 and 16, Kinoshita, as modified, teaches the invention above and Pham teaches wherein the controller is further configured to display the coefficient X and to indicate the refrigerant is charged correctly when the coefficient X is between (Q1) and (Q2), where (Q1) is 0.4 and (Q2) is 0.6 [0069; 0073; fig 9; where a refrigerant coefficient  is graphically shown at a 75% charge to 130% charge and where the coefficient ranges from .08 – 16.5 and thus teaches an overlap of the claimed range].  MPEP 2144.05
For Clarity, in regard to Claim 10, the method as claimed is carried out during the normal operation of the apparatus of Kinoshita as modified above.

Regarding Claims 6, 12 and 18, as best understood, Kinoshita, as modified, teaches the invention above and Jang teaches wherein the controller is further configured to indicate whether the TXV opening degree is too small when SH≥25 °F or DSH ≥ 60° F [0016; 0017; where the limitations are claimed in the alternative].
For Clarity, in regard to Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Kinoshita as modified above.

Allowable Subject Matter
Claims 5, 11 and 17 are cited for containing allowable subject matter.

Claims 5, 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763